—In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from a fact-finding order of the Family Court, Kings County (Adams, J.), dated June 11, 1998, which, after a hearing, found that he had abused his stepson, and derivatively abused his stepdaughter and his other two children.
Ordered that the order is affirmed, without costs or disbursements.
*400Contrary to the appellant’s contention, the Family Court properly determined that the out-of-court statement of the appellant’s stepson, alleging sexual abuse, was sufficiently corroborated, notwithstanding that the Family Court declined to credit the validation testimony of the court-appointed psychologist (see, Family Ct Act § 1046 [a] [vi]). Moreover, the record supports the Family Court’s determination that the abuse allegations were established by a preponderance of the evidence (see, Matter of Nicole V., 71 NY2d 112, 117). Accordingly, the Family Court’s finding of abuse as to that child and a derivative finding as to his stepdaughter and his two other children was proper (see, Matter of S./C. Children, 256 AD2d 88). Krausman, J. P., Goldstein, Feuerstein and Smith, JJ., concur.